Case: 20-50986     Document: 00515926853         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 6, 2021
                                  No. 20-50986
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Montes-Quintana,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-279-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Alejandro Montes-Quintana pleaded guilty, without the benefit of a
   written plea agreement, to: one count of importing 100 kilograms or more of
   marihuana, in violation of 21 U.S.C. §§ 952 and 960; and one count of
   possessing, with intent to distribute, 100 kilograms or more of marihuana, in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50986      Document: 00515926853           Page: 2    Date Filed: 07/06/2021




                                     No. 20-50986


   violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). He was sentenced to, inter
   alia, a within-Sentencing Guidelines term of 78-months’ imprisonment on
   each count, to run concurrently. Montes-Quintana challenges his sentence,
   contending the district court erred by denying him a mitigating-role
   reduction under Guideline § 3B1.2.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          Whether to grant a mitigating-role reduction is a factual finding, e.g.,
   United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016), which, as discussed
   above, is reviewed for clear error. Guideline § 3B1.2, the mitigating-role
   provision, provides for an offense-level reduction for a defendant who was a
   “minimal” or “minor” participant in the criminal activity, i.e., “a defendant
   who plays a part in committing the offense that makes him substantially less
   culpable than the average participant in the criminal activity”. U.S.S.G.
   § 3B1.2, cmt. n.3(A).
          This mitigating-role provision, however, “does not provide an
   affirmative right to a [Guideline] § 3B1.2 reduction to every actor but the
   criminal mastermind”. United States v. Gomez-Valle, 828 F.3d 324, 331 (5th
   Cir. 2016) (emphasis in original). Instead, in determining whether to apply
   the mitigating-role reduction, “court[s] should consider the . . . non-




                                           2
Case: 20-50986      Document: 00515926853          Page: 3   Date Filed: 07/06/2021




                                    No. 20-50986


   exhaustive list of factors” provided in the commentary to Guideline § 3B1.2.
   U.S.S.G. § 3B1.2, cmt. n.3(C). When some of the factors support the
   adjustment, but others do not, it is not clear error to deny the adjustment.
   See United States v. Bello-Sanchez, 872 F.3d 260, 264–65 (5th Cir. 2017).
          There is no evidence that Montes-Quintana planned, organized, or
   exercised decision-making authority in the criminal activity. See U.S.S.G.
   § 3B1.2 cmt. 3(c)(ii)–(iii). On the other hand, he helped transport nearly 480
   kilograms of marihuana into the United States by truck, accepted a handheld
   radio to communicate with the intended recipient of the marihuana, and cut
   a fence to allow the vehicle to cross the international border. The sheer
   quantity of marihuana that Montes-Quintana was involved with transporting
   supports the determination that he “understood the scope and structure of
   the criminal activity”. See U.S.S.G. § 3B1.2 cmt. 3(c)(i); United States v.
   Torres-Hernandez, 843 F.3d 203, 209 (5th Cir. 2016) (“[Defendant] certainly
   understood that he and those accompanying him were illegally transporting
   mari[h]uana within the United States, as part of the distribution chain.”).
          The “nature and extent of the defendant’s participation in the
   commission of the criminal activity”, therefore, supports a determination
   that he was not a minor or minimal participant. U.S.S.G. § 3B1.2 cmt.
   3(c)(iv); Torres-Hernandez, 843 F.3d at 209–10 (denying a mitigating-role
   reduction to a drug courier). In short, the court’s factual finding that
   Montes-Quintana did not play a minor role in the offense is plausible in the
   light of the record as a whole and is not clearly erroneous. See Bello-Sanchez,
   872 F.3d at 264–65.
          AFFIRMED.




                                          3